Citation Nr: 1625296	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13- 11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a back disorder, and if so, whether service connection may be granted. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend W. A. 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in March 2015.  A transcript of the hearing has been associated with the Veteran's claims file.  In an April 2016 letter, the Veteran and her representative were provided notice by the Board that the VLJ who conducted that hearing was no longer employed by the Board, and that she could request another hearing before a different VLJ.  The Veteran was given 30 days to respond.  As neither the Veteran nor her representative have requested that a hearing before another VLJ be scheduled, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Veteran's reopened back disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a low back disorder was initially denied by a November 1979 rating decision.  The rating decision became final when the Veteran failed to file a substantive appeal following the issuance of the August 1980 statement of the case. 

2.  Evidence received since the November 1979 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Claim

Prior Decision

The Veteran's claim for service connection for a low back disorder was initially denied in a November 1979 rating decision.  The claim was denied on the basis that there was no evidence of a low back diagnosis.  

The Veteran timely appealed this denial, submitting a notice of disagreement (NOD) in February 1980.  A statement of the case was subsequently issued.  The Veteran did not file a substantive appeal.  As such, the November 1979 rating decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the November 1979 rating decision, new evidence added to the record consists of private treatment records and the Veteran's March 2015 Board hearing testimony.  Further, the new evidence includes a diagnosis of degenerative disc disease.  Therefore, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a low back disorder.  Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for a low back disorder is reopened.  38 C.F.R. § 3.156(a); Shade. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to that extent only, the appeal is granted.


REMAND

Service treatment records show that the Veteran sustained a low back injury diagnosed as a lumbar strain in December 1977.  There was recurrence of low back symptoms in August 1978.  At that time, the Veteran reported a six month history of back pain.  On her August 1979 Report of Medical History, she reported recurrent back pain that she related to her December 1977 injury; the assessment was "weak back."  Following her separation from service September 1979, the Veteran filed a claim of service connection for back disability in October 1979.

The Veteran was last examined by a VA examiner in May 1980.  At that time, the examiner found no residuals of a low back strain.  The Veteran testified that she was involved in a motor vehicle accident in 2004 that involved an injury to her neck and head.  She has submitted additional evidence that includes a diagnosis of degenerative disc disease.  As she was not afforded a VA examination to obtain an etiological opinion regarding her claim for service connection for a back disorder, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorizations from the Veteran, electronically associate with the claims file any outstanding private treatment and/or hospitalization records related to the Veteran's back disorder, to include from Dr. M. Wylie and Dr. D. Morrissette.  Any negative response should be in writing and associated with the claims folder.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service low back problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After conducting any appropriate development, schedule the Veteran for an appropriate examination to address the etiology of the Veteran's low back disorder. The examiner should review the claims file and note such review in the report.  

The examiner is specifically requested to state whether it is at least as likely as not that the Veteran's degenerative disc disease is related to or had its onset in service.  In offering this impression, the examiner must acknowledge and discuss the competent lay and medical evidence regarding the Veteran's in-service low back symptoms, the in-service notation of back problems of six-months duration, the report of back problems at service separation, the assessment of "weak back" at service discharge and the 2004 motor vehicle accident.

4.  Thereafter, readjudicate the Veteran's claim.  If any of the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and her representative.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


